Mr. Justice; Carter, dissenting: I do not agree with the reasoning or conclusion of the foregoing opinion. In order to reach the right result in this case we must always have before us the statutes to be construed,—that is, section 89a of the amended School law and section 86 of the same law, and particularly the fourth paragraph of section 86, which reads as follows: “Such election shall be held under the Australian ballot system as provided in the general election laws and as detailed in section 22 and section 23 of an act entitled, ‘An act to provide for the printing and distribution of ballots at public expense, and for the nomination of candidates for public offices to regulate the manner of holding elections, and to enforce the secrecy of the ballot,’ approved June 22, 1891, in force July 1,1891, at the school house or such other place as shall be designated by the proper officers in the notice of election.” When the Australian Ballot law was first enacted, in 1891, it was provided in the first section that said law should not apply to the -election of “trustees of schools, school directors, members of boards of education,” etc., (Hurd’s Stat. 1917, p, 1341,) and it has been held that said law when enacted, and for years thereafter, did not apply to school elections. (People v. Cowden, 160 Ill. 557; Village of East Springfield v. City of Springfield, 238 id. 534.) The law with reference to certain school elections has been amended in recent years several times, but none of these amendments have directly and in terms repealed the provision of the Australian Ballot law above quoted, which states that the provisions of said law shall not apply to school elections. If that provision has been repealed it must have been by implication, and it has been held by this court that repeals by implication are not favored. (Village of Ridgway v. County of Gallatin, 181 Ill. 521.) The doctrine of this case was quoted with approval by this court on the question whether school election’s should be held under the Australian Ballot law, in People v. Brown, 189 Ill. 619. It is the duty of the courts to construe both acts so as to avoid repeal if such a construction can be given, and a statute will never be held to be repealed by implication if such course can be avoided by any reasonable hypothesis, and it is only when there is an irreconcilable conflict between two acts, the result of that conflict is the later act amends the earlier by implication. Holmgren v. City of Moline, 269 Ill. 248. In order to ascertain whether or not this amendment of the School law repealed by implication the provisions of the Australian Ballot law the court should ascertain from the law the intention of the legislature. The intention of the law-makers is the law, (Hoyne v. Danisch, 264 Ill. 467,) and in interpreting and construing statutes the primary rule always is to ascertain and give effect to that intention. (25 R. C. L- 960.) Rules of statutory construction are laid down to assist in reaching the real intent of the legislature. They are not substituted for all other rules. (Warner v. King, 267 Ill. 82.) In attempting to ascertain the real intention of the legislature and the proper construetion of a statute the intention must be gathered from the necessity or reason of the enactment and the meaning of the words, enlarged or restricted according to their real intent, having in mind-that a thing within the intention of the legislature is regarded within the statute though not within the letter, and a thing within the letter is not within the statute if not within the intention. A statute is passed as a whole and not in parts or sections, and therefore, in order to reach the true intention, the entire statute should-be construed, (Louisville and Nashville Railroad Co. v. Industrial Board, 282 Ill. 136,) and it should be so construed that no clause, sentence or word shall be superfluous, void or insignificant, and, if possible, so that every sentence or word shall be given its ordinary meaning and acceptation. Wells Bros. Co. v. Industrial Com. 285 Ill. 647; Crozer v. People, 206 id. 464; Illinois Central Railroad Co. v. City of Chicago, 138 id. 453; 2 Lewis’ Sutherland on Stat. Const. (2d ed.) sec. 380. Under the holding of the opinion that the whole of the Australian Ballot law was intended to be made applicable by section 86 of the School law, it must follow that the specific provision found in section 1 of the Australian Ballot law, that the election of the members of the board of education shall not'be within the law, has been repealed by implication. It must also follow that the specific statement that sections 22 and 23 should apply to the School law must be held superfluous and is left without any meaning, for if all the provisions of the Australian Ballot law apply, there was absolutely no necessity of referring specifically to sections 22 and 23. In view of the fact that the legislature inserted in the amendment to the School law the provision that sections 22 and 23 of the Australian Ballot law should be specifically followed, it is somewhat difficult to reach the conclusion from the wording of the amendment that it also intended to adopt, specifically and in detail, all the provisions of the Australian Ballot law. The holding also igñores, if it does not overrule, another settled rule of construction: that “words of general import in a statute are limited by words of restricted import immediately following, relating to the same subject.” 36 Cyc. 1119; see, also, 25 R. C. L. 1010; City of Chicago v. M. & M. Hotel Co. 248 Ill. 264; 2 Lewis’ Sutherland on Stat. Const. (2d ed.) sec. 387. I agree fully with the argument that an amendment to a statute should be construed in the light of the necessity for a change in the law as to methods of election, the mischief to be remedied and the object to be attained, and the history of school elections, but I do not agree that the situation was such that the législature clearly intended by this amendment, because of these reasons, to throw about school elections the restrictions of the entire Australian Ballot law. The legislature, without question, intended by this amendment that the general spirit of the'Australian ballot system as to the secrecy of the ballot and protection of the ballot-box should be followed, but I believe it intended that this should only apply in a general way as to the provisions of the Australian Ballot law, except sections 22 and 23, which it plainly intended should be carried out in detail. To illustrate : The failure to use booths in the conduct of the school election does not on this record render this election void on that ground, alone. On the pleadings before us such failure does not seem to have affected the fair and free expression of the voters. The plea avers and the demurrer admits that the election “was conducted in a large room, where the judges and clerk admitted from time to' time to the space used for voting no greater number of voters than could mark their ballots and vote in secret and without interference or confusion, and the voters had ample opportunity to, and did, mark and deposit their ballots in secret, without interference or observation as to how they voted, and that * * * all of the legal voters of said territory had a free and fair opportunity to vote.” In this condition of affairs, under the reasoning of Moyer v. Vandeventer, 12 Wash. 377, the failure to provide booths did not invalidate this election; and this doctrine was quoted with approval by this court on this point in Choisser v. York, 211 Ill. 56, on page 66. It can well be argued, as shown by the history of legislation upon the Australian Ballot law and the amendments of the School law, in the light of the decisions with reference to school elections, that it was the plain purpose of the legislature, in adopting section 86 of the School law, to divest these school elections of many of the burdensome mandatory provisions of the Australian Ballot law and to provide for the fair ascertainment of the will of the people of the local unit without imposing on the school authorities many of the hard and fast precautions which have been considered necessary for general elections; that such school authorities in control of a school election are not so organized that they can readily arrange for all the detailed and complicated machinery in the conduct of school elections that are provided under the Australian Ballot law for general elections, such as in section 14 of that law requiring the ballots to be indorsed on the back with the words “Official ballot,” followed by the date of election and a fac simile signature of the clerk or other officer who has caused the ballots to be printed. The school, officials charged with carrying on such school elections have so few such duties to perform that it cannot be assumed that they could easily observe every formality under the strict provisions of the Australian Ballot law. Then, too, the expense of such elections under the Australian Ballot law would be much greater than it would be under the old system of conducting school elections; and this would seem to be true even though sections 22 and 23 of the Australian Ballot law are followed. “The success or failure of popular government in the end rests on the great mass of the citb zens,—'the plain people.’ ” (People v. Green, 265 Ill. 39.) The complicated machinery of the Australian Ballot law should not be required in the conduct of ordinary school elections unless the legislature has plainly and clearly so required. In my judgment the legislature did not plainly so intend here by the wording of section 86 which is being construed. The failure to comply with any provision of the law not necessarily mandatory which does not affect the fair and free expression of the will of the voters does not avoid an election. Blankinship v. Israel, 132 Ill. 514; People v. Crossley, 261 id. 78; In re Chagrin Falls, Ann. Cas. 1916E, (Ohio) 1004. Conceding for the purposes of this case that if sections 22 and 23 are the only sections of the Australian Ballot law that were adopted by said amendment to the School law, then said amendment would be unconstitutional. I do not think the amendment should be held unconstitutional for that reason, alone. I fully agree with the general doctrine of the opinion that a. law should not be declared unconstitutional if by any reasonable construction the legislative intent can be carried out by holding the law constitutional and that all reasonable doubts must be resolved in favor of its constitutionality, (Perkins v. Cook County Comrs. 271 Ill. 449; 2 Lewis’ Sutherland on Stat. Const.— 2d ed.—sec. 497;) and that where the language of an act will bear two constructions equally obvious, that which upholds its constitutionality is preferred. (Endlich on Interpretation of Statutes, sec. 178.) But such rules of construction do not warrant the avoidance of unconstitutionality in a statute by forcing upon its language a meaning which, upon a fair test, is repugnant to its terms. Where the language will not fairly bear a construction consistent with the constitution the courts can only refuse to enforce the act. (Endlich on Interpretation of Statutes, sec. 180; People v. Sweitser, 266 Ill. 459.) This rule favoring constitutionality certainly does not intend that all other settled rules of construction of statutes shall be disregarded, and particularly the rule that the intent of the legislature is the law. Then, too, if only the application of sections 22 and 23 of the Ballot law renders that portion of the act unconstitutional, there remains in the School law a complete system for conducting these elections, and any departures from that law that may have occurred in the elections in question are not shown to be more than mere irregularities which do not affect the validity of the elections. Having in mind the history of legislation with -reference to school elections and the decisions of this court as to the Australian Ballot law as applying to, school elections, as well as the necessity of said law in all its particulars applying to school elections, it seems to me unreasonable to hold that the amendment of- the School law which specifies that the Australian ballot system as provided in the general election laws and detailed in sections 22 and 23 of the Australian Ballot law should apply to school elections, intended that all the provisions of the Australian Ballot law should apply. It seems much more reasonable to hold that said sections 22 and 23 were the only provisions of the law that were intended to apply to these school elections in detail, and that if this renders said amendment un-. constitutional then it should be so held, rather than to hold that all the provisions of the Australian Ballot law, including all the various mandatory provisions which require much detail and great extra expense, were intended to be applied to school elections.